UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4386


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM WALTER SPRUILL, a/k/a Pooh Pot,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge. (2:11-cr-00033-H-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Walter Spruill appeals his eighty-seven month

sentence imposed after he pled guilty to one count each of:

conspiracy to distribute and possess with intent to distribute

twenty-eight grams or more of cocaine base, in violation of 21

U.S.C.   § 846    (2006);          possession      with    intent     to    distribute     a

quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2006); possession with intent to distribute twenty-eight grams

or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2006); and possession of a firearm after being convicted of a

misdemeanor      crime      of     domestic       violence,    in    violation       of   18

U.S.C. §§ 922(g)(9), 924 (2006).                     Spruill’s sole argument on

appeal   is    that        his     sentence    is    substantively         unreasonable.

Finding no error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), we

review   a     sentence          for    reasonableness,       using        an    abuse    of

discretion standard of review.                    Gall v. United States, 552 U.S.

38, 51 (2007).        The first step in this review requires the court

to   ensure    that    the       district     court       committed    no       significant

procedural error.           United States v. Evans, 526 F.3d 155, 160-61

(4th Cir. 2008).           If, and only if, this court finds the sentence

procedurally reasonable can the court consider the substantive

reasonableness        of     the       sentence    imposed.         United       States   v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

                                              2
           Spruill       raises     no    challenge        to        the   procedural

reasonableness     of    his   sentence.        We      thus    presume      that    the

eighty-seven     month    sentence,       which      was   at        the   bottom    of

Spruill’s Guidelines range, is reasonable.                 See United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010) (“[W]e may

and do treat on appeal a district court’s decision to impose a

sentence    within       the      Guidelines       range        as     presumptively

reasonable.”).       Although Spruill asserts that he should have

been sentenced below his Guidelines range, we conclude that the

district   court     properly     exercised       its    discretion        to    reject

Spruill’s arguments in mitigation.              See Evans, 526 F.3d at 162

(recognizing that deference to a district court’s sentence is

required because the “sentencing judge is in a superior position

to find facts and judge their import under § 3553(a) in the

individual case”).

           Because Spruill has failed to rebut the presumption

this court affords his within-Guidelines sentence, we affirm the

district   court’s      judgment.        We   dispense     with       oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                AFFIRMED



                                         3